EXHIBIT 10.7










TIME BASED VESTING


STOCK OPTION


Granted by


NORTHFIELD BANCORP, INC.


under the


NORTHFIELD BANCORP, INC.
2019 EQUITY INCENTIVE PLAN


This stock option agreement (“Option” or “Agreement”) is and will be subject in
every respect to the provisions of the 2019 Equity Incentive Plan (the “Plan”)
of Northfield Bancorp, Inc. (the “Company”) which are incorporated herein by
reference and made a part hereof, subject to the provisions of this Agreement. A
copy of the Plan and Plan prospectus has been provided to each person granted a
stock option pursuant to the Plan. The holder of this Option (the “Participant”)
hereby accepts this Option, subject to all the terms and provisions of the Plan
and this Agreement, and agrees that all decisions under and interpretations of
the Plan and this Agreement by the committee appointed to administer the Plan
(“Committee”) or the Board will be final, binding and conclusive upon the
Participant and the Participant’s heirs, legal representatives, successors and
permitted assigns. Capitalized terms used herein but not defined will have the
same meaning as in the Plan.
1.    Name of Participant:
2.        Date of Grant:
3.    Exercise price per share: $


4.
Total number of shares of Company common stock, $0.01 par value per share, that
may be acquired pursuant to this Option:

   
•
This is a Non-Qualified Option.

5.
Expiration Date of Option: _________________, subject to earlier expiration due
to Termination of Service. This Option may not be exercised at any time on or
after the Option’s expiration date.

6.
Vesting Date. Unless sooner vested in accordance with the terms of this Award
Agreement, the Options granted hereunder shall vest (i.e., become exercisable)
on the one-year anniversary of the date of grant.

Vesting will automatically accelerate pursuant to Section 2.6, 2.9 and 4.1 of
the Plan (in the event of Termination of Service due to death or Disability or
Involuntary Termination


    

--------------------------------------------------------------------------------





following a Change in Control) or Involuntary Termination within 36 months of a
Merger of Equals.
7.
Exercise Procedure. This Option will be exercised in whole or in part by the
Participant’s delivery to the Company of written notice (the “Notice of Exercise
of Option” attached hereto as Exhibit A) setting forth the number of shares with
respect to which this Option is to be exercised, together with payment by cash
or other means acceptable to the Committee.

8.    Delivery of Shares.


8.1
Delivery of Shares. Delivery of shares of Common Stock upon the exercise of this
Option will comply with all applicable laws (including the requirements of the
Securities Act) and the applicable requirements of any securities exchange or
similar entity.



9.    Change in Control.


9.1
In the event of the Participant’s Involuntary Termination following a Change in
Control or within 36 months of a Merger of Equals, all Options held by the
Participant, whether or not exercisable at such time, will become fully
exercisable for a period of one year following the Involuntary Termination,
subject to earlier expiration under the expiration provisions otherwise
applicable to the Option.



9.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.



9.3
A “Merger of Equals” will be deemed to have occurred as provided in Section 4.3
of the Plan.

10.
Adjustment Provisions.



This Option, including the number of shares subject to the Option and the
exercise price, will be adjusted upon the occurrence of the events specified in,
and in accordance with the provisions of Section 3.4 of the Plan.
11.    Termination of Option and Accelerated Vesting.
This Option will terminate upon the expiration date, except as set forth in the
following provisions:
11.1
Death. In the event of the Participant’s Termination of Service by reason of the
Participant’s death, any Options that would otherwise have vested under this
Award during the calendar year in which the Participant’s death occurs will
vest, if not already vested, and all other Options awarded under this Agreement
will be forfeited. This Option may thereafter be exercised by the Participant’s
legal representative or beneficiaries for a period of one year following
Termination of Service due to death or the remaining unexpired term of the
Option, if less.



2





--------------------------------------------------------------------------------





11.2
Disability. In the event of the Participant’s Termination of Service by reason
of the Participant’s Disability, any Options that would otherwise have vested
under this Award during the calendar year in which the Participant’s Disability
occurs will vest, if not already vested, and all other Options awarded under
this Agreement will be forfeited. This Option may thereafter be exercised for a
period of one year following Termination of Service due to Disability or the
remaining unexpired term of the Option, if less.

11.3
Retirement. If the Participant’s Service terminates due to Retirement, this
Option may thereafter be exercised, to the extent it was exercisable at the time
of such termination, for a period of one year following Termination of Service
due to Retirement or the remaining unexpired term of the Option, if less. All
unvested Options will be forfeited. For purposes of the Plan and this Agreement,
“Service” means service as a non-employee Director of the Company or a
Subsidiary, as the case may be, and shall include service as a director emeritus
or advisory director.



11.4
Termination for Cause. In the event of the Participant’s Termination of Service
for Cause, all Options that have not been exercised will expire and be
forfeited.



11.5
Other Termination. In the event of the Participant’s Termination of Service for
any reason other than due to death, Disability, Retirement or for Cause, this
Option may thereafter be exercised, to the extent it was exercisable at the time
of such termination, for a period of three months following termination, subject
to termination on the Option’s expiration date, if earlier. All unvested Options
will be forfeited. For purposes of the Plan and this Agreement, “Service” means
service as a non-employee Director of the Company or a Subsidiary, as the case
may be, and shall include service as a director emeritus or advisory director.



12.    Miscellaneous.


12.1
No Option will confer upon the Participant any rights as a stockholder of the
Company prior to the date on which the individual fulfills all conditions for
receipt of such rights.



12.2
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.



12.3
In the discretion of the Committee, a non-qualified Option granted under the
Plan may be transferable by the Participant, provided, however, that such
transfers will be limited to Immediate Family Members of Participants, trusts
and partnerships established for the primary benefit of such family members or
to charitable organizations, and provided, further, that such transfers are not
made for consideration to the Participant.



12.4
This Option will be governed by and construed in accordance with the laws of the
State of New Jersey.





3





--------------------------------------------------------------------------------





12.5    The granting of this Option does not confer upon the Participant any
right to be         retained in the service of the Company or any subsidiary.




12.6
This Stock Option Award, or any portion of this Award, is subject to forfeiture
in accordance with the requirements of Section 7.17 of the Plan.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
 
NORTHFIELD BANCORP, INC.


By:
 
Its:
 

PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions hereof, including the terms and provisions of the Plan. The
undersigned hereby acknowledges receipt of a copy of the Plan and Plan
Prospectus.
 
PARTICIPANT
 
 
 
 





4





--------------------------------------------------------------------------------





EXHIBIT A


NOTICE OF EXERCISE OF OPTION
(BY OUTSIDE DIRECTOR)


I hereby exercise the stock option (the “Option”) granted to me by Northfield
Bancorp, Inc. (the “Company”


I wish to pay the purchase price by (check one or more):
[Any payment to be delivered must accompany this Notice of Exercise of Option]


___
Cash or personal, certified or cashier’s check in the sum of $_______, in
full/partial payment of the purchase price.

___
Stock of the Company with a fair market value of $______ in full/partial payment
of the purchase price.*

___
A “net settlement” of the Option whereby I direct the Company to withhold a
sufficient number of shares to satisfy the purchase price.

___
A check (personal, certified or cashier’s) in the sum of $_______ and stock of
the Company with a fair market value of $______, in full payment of the purchase
price.*

___
Please sell ______ shares from my Option shares through a broker in full/partial
payment of the purchase price. If my broker requires additional forms in order
to consummate this “broker cashless exercise,” I have included them with this
election.

I understand that after this exercise, ____________ shares of Common Stock
remain subject to the Option, subject to all terms and provisions set forth in
the Agreement and the Plan.
I hereby represent that it is my intention to acquire these shares for the
following purpose:
___    investment ___    resale or distribution


Please note: if your intention is to resell (or distribute within the meaning of
Section 2(11) of the Securities Act of 1933) the shares you acquire through this
Option exercise, the Company or transfer agent may require an opinion of counsel
that such resale or distribution would not violate the Securities Act of 1933
prior to your exercise of such Option.
Date: ____________, _____.        _________________________________________
Participant’s signature


*    If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having been
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire.


5



